DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 02/15/2022.
Claims 1, 5, 9, and 12-13 have been amended.
Claims 2, 10 and 17 have been canceled.
Claims 1, 3-9, 11-13, 15-16, and 18-21 are pending.
Claims 1, 3-9, 11-13, 15-16, and 18-21 are rejected.

Response to Amendment
In the Remarks filed 02/15/2022, Applicant has amended:
The language of claims 5 and 12 to remove the use of a relative term of degree that rendered the limitations indefinite. The Examiner therefore withdraws the 35 U.S.C. 112(b) rejections made in the non-final Office action dated 11/15/2021.

Response to Arguments
In Remarks filed on 02/15/2022, Applicant substantially argues:
The applied references Courtney, Prahlad, and Miwa fail to disclose the limitations of claim 1, and similarly recited in claims 9 and 14, of finding data that “satisfies a predetermined second criterion in at least one of the data blocks of from the first to the predetermined number and continuing to forward the data blocks” and finding that there is no data that’s satisfies the predetermined second criterion in the data blocks of from the first to the predetermined number and stopping storing the data blocks and erasing the first data blocks and predetermined number of data blocks stored in the second storage part.” In particular, Applicant points to the Prahlad reference as disclosing “identifying data objects that subject to a data migration policy” and “not when they are subject to a data migration.” Additionally, Applicant points to the Miwa reference as disclosing stopping migration and removal of virtual volumes between storage apparatuses and not directly affecting physically stored data blocks Applicant’s arguments filed have been fully considered but they are not found to be persuasive. Regarding the Prahlad reference, the disclosed selection of data according to criteria is according to a storage policy and migration does occur. This is further disclosed in Paragraph [0229] “At block 1420, the query may be analyzed and a first data store associated with a first computer may be searched for data objects satisfying the search criteria. Data objects identified during this process may then be transferred to a second data store associated with a second computing device (block 1430). Metadata associated with the transferred data objects may also be identified in a first metabase associated with the first computing device and transferred to an appropriate second metabase associated with the second computing device (block 1440). Such a transfer may involve copying data objects and metadata from one data store and metabase to another, or in some embodiments, may involve migrating the data from its original location to a second location and leaving a pointer or other reference to the second location so the moved information may be quickly located from information present at the original location.” As disclosed herein, data is migrated from one data store to another and therefore Applicant’s argument that Prahlad only discloses identifying data to be migrated and not the actual operation of migrating data between storage parts is not found to be persuasive. Also, the Examiner notes that the Remarks filed improperly indicate Paragraph [0029] as being cited in the rejection; however, Paragraph [0290] is cited. Regarding the Miwa reference, the cited portions of the disclosure note the stopping of migration and removal of logical volumes from the storage apparatuses. It is further noted that, as one of ordinary skill in the art would understand, that the logical volumes are associated with physical resources as described in Paragraph [0070] of Miwa. Therefore the stopped migration and removal of volumes as disclosed in cited Paragraph [0299] and further disclosed in Paragraph [0259] are determined to disclose the operations as claimed of erasing blocks from the second storage part when finding no data satisfies the criterion. This is also presented in the context of Prahlad wherein a storage policy is disclosed which may address data that qualifies for migration based on a variety of criteria. As such, Applicant’s argument that the disclosure of Miwa vastly differs than the claim language is not found to be persuasive. Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The current rejections here within are updated to address Applicant’s amendments.
The applied references fail to disclose the limitations of claims 3-8, 11-12, 15-16, and 18-21 by virtue of dependency on respective independent claims for the reasons identified above. Applicant’s arguments filed have been fully considered but they are not found to be persuasive for the reasons identified above.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated February 15, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11-13, 15-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (US 2016/0055186) in view of Prahlad et al. (US 2007/0179995) and further in view of Miwa et al. (US 2015/0234618).

Regarding claim 1, Courtney discloses, in the italicized portions, a data storage apparatus, comprising: a processor; a memory storing program instructions executable by the processor; a first storage part; and a second storage part ([0021] In others of these embodiments, an apparatus that is configured to optimize data storage includes an interface and a processor. [0037] Referring now to FIG. 2, one example of a system 200 that optimizes data storage is described. The system 200 includes an optimization apparatus 202 (that includes a scoring module 204, a policy application module 206, characteristic information 205, and a policy 207), a first data storage device 208, a second data storage device 210, a third data storage device 212, a network 214, a first asset 216, and a second asset 218.); and wherein the processor, when executing the program instructions stored in the memory, that determines whether at least a part of a first data block stored in the first storage part satisfies a predetermined first criterion, wherein, when the at least a part of the first data block stored in the first storage part satisfies the predetermined first criterion, processor causes the first storage part to forward the first data block stored in the first storage part to the second storage part to store the first data block therein, and causes the first storage part to forward a predetermined number of data blocks after the first data block stored in the first storage part to the second storage part to store the predetermined number of data blocks therein ([0035] A policy 110 defines rules by which the scored time series data is stored. In the respect, policy application module 112 applies the policy to the time series data to produce an action. The policy 110 may define rules that as the score for the time series data decreases, the time series data is moved to a lower cost data storage device compared to an existing data storage device of the time series data. In other examples, as the score of the time series data increases, the time series data is moved to a faster data storage device compared to an existing data storage device of the time series data. [0036] The action specifies where to store the data. At step 116, the action is performed and the time series data is stored in the appropriate storage device.), wherein, when finding that there is data that satisfies a predetermined second criterion in at least one of the data blocks of from the first to the predetermined number, the processor causes the first storage part to continue to forward data blocks following the data block corresponding to the predetermined number and stored in the first storage part to the second storage part to store the data blocks therein, while when finding that there is no data that satisfies the predetermined second criterion in the data blocks of from the first to the predetermined number, the processor causes the first storage part to stop storing a data block stored in the first storage part in the second storage part, and wherein when finding that there is no data that satisfies the second criterion in the data blocks of from the first to the predetermined number, the processor performs control to erase the first data block and the predetermined number of data blocks stored in the second storage part. Herein it is disclosed by Courtney the process of migrating time series data from one storage device to another based on set policies which define an action to specify how the data is to be transferred between devices. Courtney does not explicitly disclose that the policies comprise data satisfying a predetermined criterion and continuing to transfer the data when the migrated data besides the initial data continues to satisfy the criterion and stop the migration when the migrated data besides the initial data does not satisfy the criterion. Regarding the determination of a first criterion and migrating data and continuing migration of data based on satisfying a second criterion, Prahlad discloses in Paragraphs [0040] and [0290] “[0040] In one embodiment, the method additionally includes receiving a selection criteria, and accessing the metabase to identify which of the plurality of data objects satisfies the selection criteria without accessing the plurality of data objects on the at least one storage device. In one embodiment, the selection criteria identifies data objects subject to a data migration policy. [0290] First, at block 1905, a query seeking certain data may be identified (e.g., from a storage policy, user preference, other process, or the like). The query may be analyzed to identify system components, such as clients potentially having information such as certain data objects or metadata that may satisfy the query (e.g., by excluding certain clients that are unlikely to have data being sought based on certain query parameters such as location, time frame, client or other component, department, application type, or any other criteria used to classify data as described herein, combinations of the same or the like (block 1910)). Results may be presented based on a confidence factor indicating the likelihood that the results meet the specified parameters.” Herein it is disclosed by Prahlad that criteria is used as part of a migration policy in order to decide whether data is to be migrated. Furthermore, it is disclosed that the likelihood of the data meeting the selection criteria may be part of the process in order to perform the migration operation of data. Paragraph [0229] of Prahlad notes that data is migrated between data stores. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage data migration according to criteria settings as disclosed by Prahlad with the migration of time series data as disclosed by Courtney in order to suitably migrate data as determined to be necessary. Courtney and Prahlad do not explicitly disclose stopping the data migration and erasing the data blocks in the second storage part when the second criteria is not satisfied; however, regarding this limitation, Miwa discloses in Paragraphs [0259] and [0299] “[0259] Let us assume that the virtual configuration management program 4111 has registered a management operation for a volume removal based on an input from the virtual storage administrator. In this case, the configuration management program 4110 selects an expansion rule (2) when executing the management operation. Registration of "ALL" in the condition 41641 means that a corresponding operation 41642 is unconditionally executed when execution of a corresponding management operation is instructed. In this case, when a virtual volume 6110 that is a target of a volume removal is assumed to be a removal target volume, the configuration management program 4110 executes a management operation of a volume removal that specifies the virtual ID by expanding the management operation to cancellation of an inter-enclosure data migration of the removal target volume (M21), a volume removal of a migration source volume of the an inter-enclosure data migration (M22), and a volume removal of a migration destination volume of the inter-enclosure data migration (M23). At this point, the configuration management program 4110 selects the migration source volume and a storage apparatus 1000 including the migration source volume, and transmits a command for cancelling the inter-enclosure data migration and a command for a volume removal to the selected storage apparatus 1000. Furthermore, the configuration management program 4110 selects the migration destination volume and a storage apparatus 1000 including the migration destination volume and transmits a command for a volume removal to the selected storage apparatus 1000. According to the expansion rule (2), when removing the virtual volume 6110 during the inter-enclosure data migration, both a migration source volume and a migration destination volume corresponding to the virtual volume 6110 can be reliably removed. [0299] The storage management computer according to Expression 3, wherein the processor is configured to, when the operation instruction is an instruction for removing the virtual volume, generate a stop command for stopping the inter-enclosure data migration, select the first storage apparatus and the second storage apparatus as the target storage apparatus, generate the operation command that instructs removal of a volume corresponding to the virtual volume in the target storage apparatus, transmit the stop command to the target storage apparatus, and transmit the operation command to the target storage apparatus.” Herein it is disclosed by Miwa that data migration be cancelled while the migration is in progress. In addition to cancelling the migration operation, the associated volumes may also be removed. In this case while logical volumes are referred to, one of ordinary skill in the art would recognize that the logical volumes are associated with physical storage locations as disclosed in Paragraph [0070] of Miwa. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stop the migration of data and remove the data as disclosed by Miwa that does not meet criteria as disclosed by Prahlad in order to suitably address policies regarding data migration (Miwa [0283]). This is further supported by Prahlad in Paragraph [0264] wherein if data is to be deleted, it may be erased or overwritten. Courtney, Prahlad, and Miwa are analogous art because they are from the same field of endeavor of managing data migration operations.
Regarding claim 3, Prahlad further discloses the data storage apparatus according to claim 1, wherein the processor is further configured to generate the first criterion and the second criterion ([0067] In one embodiment, the processor comprises first and second processors. The first processor is configured to access the at least one metabase and the second processor is configured handle the data operations associated with the plurality of data objects on the at least one storage device.). Herein it is disclosed that the processor handles the data operations of the storage device which includes the migration policies.
Regarding claim 4, Prahlad further discloses the data storage apparatus according to claim 1, wherein the first criterion and the second criterion are a first threshold and a second threshold corresponding to data values, respectively ([0031] An HSM copy is generally a copy of the primary copy data but typically includes only a subset of the primary copy data that meets a certain criteria and is usually stored in a format other than the native application format. For example, an HSM copy may include data from the primary copy that is larger than a given size threshold or older than a given age threshold and that is stored in a backup format.). Herein it is disclosed that the criteria, as previously noted to be utilized in the migration policies, may be threshold values.
Regarding claim 5, Courtney and Prahlad further disclose the data storage apparatus according to claim 1, wherein the second criterion is an index of likelihood that at least a part of the data from the first data block to the data block corresponding to the predetermined number is the same as predetermined time-series data (Prahlad [0290] First, at block 1905, a query seeking certain data may be identified (e.g., from a storage policy, user preference, other process, or the like). The query may be analyzed to identify system components, such as clients potentially having information such as certain data objects or metadata that may satisfy the query (e.g., by excluding certain clients that are unlikely to have data being sought based on certain query parameters such as location, time frame, client or other component, department, application type, or any other criteria used to classify data as described herein, combinations of the same or the like (block 1910)). Results may be presented based on a confidence factor indicating the likelihood that the results meet the specified parameters. For example, results substantially satisfying most or all criteria may be listed first with the confidence factors provided based on a percentage of the criteria satisfied (e.g., a query that returned results having three out of four criteria satisfied may be represented with a 75% confidence factor or the like). Less relevant results may be listed subsequently with the confidence factor provided based on any suitable relevant factor such as number of parameters satisfied, how close the match is, combinations of the same or the like.). Herein it is disclosed that the criteria may be representative of the value of the likelihood that the data meets a relevant factor. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the criteria as disclosed by Prahlad in view of the data migration of time series data as performed by Courtney may be a value of likelihood of same or similar data.
Regarding claim 6, Prahlad further discloses the data storage apparatus according to claim 5, comprising wherein the processor is configured to generate an estimator that receives at least the first data block stored in the first storage part and estimates whether there is data that satisfies the second criterion in the data blocks of from the first to the predetermined number ([0067] and [0290]). Herein it is disclosed that the processor manages data operations and is involved in the criteria evaluation process.
Regarding claim 7, Courtney further discloses the data storage apparatus according to claim 1, wherein time-series data measured by a measurement part is stored in the first storage part ([0035]). Herein it is disclosed that the time series data is stored in the plurality of storage devices including the first storage device.
Regarding claim 8, Courtney further discloses the data storage apparatus according to claim 1, wherein the second storage part includes a non-volatile memory ([0040] The first data storage device 208, second data storage device 210, and third data storage device 212 are any type of data storage device, permanent or temporary. For example, these devices could be a Solid State Drive, a local disk drives or Network-Attached Storage (NAS).). Herein it is disclosed that the storage devices may be permanent storage devices such as nonvolatile memory.
Regarding claim 9, Courtney discloses, in the italicized portions, a data storage method, comprising: forwarding, when at least a part of a first data block stored in a first storage part satisfies a predetermined first criterion, the first data block to a second storage part to store the first data block therein, and forwarding a predetermined number of data blocks after the first data block stored in the first storage part to the second storage part to store the predetermined number of data blocks therein ([0035-0036]); continuing, when there is data that satisfies a predetermined second criterion in at least one of the data blocks of from the first to the predetermined number, to forward data blocks following the data block corresponding to the predetermined number and stored in the first storage part to the second storage part to store the data blocks therein; stopping, when there is no data that satisfies the second criterion in the data blocks of from the first to the predetermined number, storing a data block stored in the first storage part in the second storage part, and when there is no data that satisfies the second criterion in the data blocks of from the first to the predetermined number, erasing the first data block and the predetermined number of data blocks stored in the second storage part. Herein it is disclosed by Courtney the process of migrating time series data from one storage device to another based on set policies which define an action to specify how the data is to be transferred between devices. Courtney does not explicitly disclose that the policies comprise data satisfying a predetermined criterion and continuing to transfer the data when the migrated data besides the initial data continues to satisfy the criterion and stop the migration when the migrated data besides the initial data does not satisfy the criterion. Regarding the determination of a first criterion and migrating data and continuing migration of data based on satisfying a second criterion, Prahlad discloses in Paragraphs [0040] and [0290] that criteria is used as part of a migration policy in order to decide whether data is to be migrated. Furthermore, it is disclosed that the likelihood of the data meeting the selection criteria may be part of the process in order to perform the migration operation of data. Paragraph [0229] of Prahlad notes that data is migrated between data stores. Courtney and Prahlad do not explicitly disclose stopping the data migration and erasing the data blocks in the second storage part when the second criteria is not satisfied; however, regarding this limitation, Miwa discloses in Paragraphs [0259] and [0299] that data migration be cancelled while the migration is in progress. In addition to cancelling the migration operation, the associated volumes may also be removed. In this case while logical volumes are referred to, one of ordinary skill in the art would recognize that the logical volumes are associated with physical storage locations as disclosed in Paragraph [0070] of Miwa. Claim 9 is rejected on a similar basis as claim 1.
Regarding claim 11, Prahlad further discloses the data storage method according to claim 9, wherein the first criterion and the second criterion are a first threshold and a second threshold corresponding to data values, respectively ([0031]). Claim 11 is rejected on a similar basis as claim 4.
Regarding claim 12, Courtney and Prahlad further disclose the data storage method according to claim 9, wherein the second criterion is an index of likelihood that at least a part of the data from the first data block to the data block corresponding to the predetermined number is the same as predetermined time-series data (Prahlad [0290]). Claim 12 is rejected on a similar basis as claim 5.
Regarding claim 13, Courtney discloses, in the italicized portions, a non-transitory computer readable medium storing a program causing a computer to execute processing comprising: forwarding, when at least a part of a first data block stored in a first storage part satisfies a predetermined first criterion, the first data block to a second storage part to store the first data block therein, and forwarding a predetermined number of data blocks after the first data block stored in the first storage part to the second storage part to store the predetermined number of data blocks therein ([0035-0036]); continuing, when there is data that satisfies a predetermined second criterion in at least one of the data blocks of from the first to the predetermined number, to forward data blocks following the data block corresponding to the predetermined number and stored in the first storage part in the second storage part to store the data blocks therein; stopping, when there is no data that satisfies the second criterion in the data blocks of from the first to the predetermined number, storing the data blocks stored in the first storage part in the second storage part, and when there is no data that satisfies the second criterion in the data blocks of from the first to the predetermined number, erasing the first data block and the predetermined number of data blocks stored in the second storage part. Herein it is disclosed by Courtney the process of migrating time series data from one storage device to another based on set policies which define an action to specify how the data is to be transferred between devices. Courtney does not explicitly disclose that the policies comprise data satisfying a predetermined criterion and continuing to transfer the data when the migrated data besides the initial data continues to satisfy the criterion and stop the migration when the migrated data besides the initial data does not satisfy the criterion. Regarding the determination of a first criterion and migrating data and continuing migration of data based on satisfying a second criterion, Prahlad discloses in Paragraphs [0040] and [0290] that criteria is used as part of a migration policy in order to decide whether data is to be migrated. Furthermore, it is disclosed that the likelihood of the data meeting the selection criteria may be part of the process in order to perform the migration operation of data. Paragraph [0229] of Prahlad notes that data is migrated between data stores. Courtney and Prahlad do not explicitly disclose stopping the data migration and erasing the data blocks in the second storage part when the second criteria is not satisfied; however, regarding this limitation, Miwa discloses in Paragraphs [0259] and [0299] that data migration be cancelled while the migration is in progress. In addition to cancelling the migration operation, the associated volumes may also be removed. In this case while logical volumes are referred to, one of ordinary skill in the art would recognize that the logical volumes are associated with physical storage locations as disclosed in Paragraph [0070] of Miwa. Claim 13 is rejected on a similar basis as claim 1.
Regarding claim 15, Prahlad further discloses the data storage method according to claim 9, comprising generating the first criterion and the second criterion ([0067]). Claim 15 is rejected on a similar basis as claim 3.
Regarding claim 16, Prahlad further discloses the data storage method according to claim 12, comprising generating an estimator that receives at least the first data block stored in the first storage part and estimates whether there is data that satisfies the second criterion in the data blocks of from the first to the predetermined number ([0067] and [0290]). Claim 16 is rejected on a similar basis as claim 6.
Regarding claim 18, Miwa further discloses the non-transitory computer readable medium according to claim 13, storing the program causing the computer to execute processing comprising when there is no data that satisfies the second criterion in the data blocks of from the first to the predetermined number, erasing the first data block and the predetermined number of data blocks stored in the second storage part ([0299]). Claim 18 is rejected on a similar basis as claim 2.
Regarding claim 19, Prahlad further discloses the non-transitory computer readable medium according to claim 13, storing the program causing the computer to execute processing comprising generating the first criterion and the second criterion ([0067]). Claim 19 is rejected on a similar basis as claim 3.
Regarding claim 20, Prahlad further discloses the non-transitory computer readable medium according to claim 13, wherein the first criterion and the second criterion are a first threshold and a second threshold corresponding to data values, respectively ([0031]). Claim 20 is rejected on a similar basis as claim 4.
Regarding claim 21, Prahlad further discloses the non-transitory computer readable medium according to claim 13, storing the program causing the computer to execute processing comprising generating an estimator that receives at least the first data block stored in the first storage part and estimates whether there is data that satisfies the second criterion in the data blocks of from the first to the predetermined number ([0067] and [0290]). Claim 21 is rejected on a similar basis as claim 6.





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135


/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135